DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/07/2022 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/07/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mounting section in claims 1 and 7, interpreted as a mounting surface 5a of an electrostatic chuck 5 [0009].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0193130 to Kawakami et al in view of United States Patent Application No. 2007/0283891 to Okayama.
In regards to Claim 1, Kawakami teaches a stage Fig. 2-5 comprising: a mounting section (electrostatic chuck 20 and 18 for cooling) on which a substrate (4 member to be processed) is placed, the mounting section being disposed in a plasma space (as shown in Fig. 2, [0030-0031]); a base (base part 25); a through-hole (hole for 29, 22, 26) penetrating the mounting section, the base (as shown in Fig. 5), the through-hole being configured to supply a heat transfer gas [0039]; and a sleeve member 29 provided in the through-hole; wherein on a portion of a surface of the sleeve member, a plurality of fine holes 30 connecting the through-hole with the plasma space are formed, and the portion is positioned at a higher level than the base [0029-0050].  
Kawakami does not expressly teach an adhesive layer bonding the mounting section to a base or that the through hole penetrates the adhesive layer. 
Okayama teaches a stage 1 Fig. 1 comprising a mounting section (electrostatic chuck2) wherein the cooling passages are in 2 (akin to that of Kawakami such that the cooling is part of the mounting section), connected to a base plate/supporting member 4 via an adhesive 3, with backside gas hole through hole 24a that goes through the base plate 4, the mounting section and the adhesive [0029-0059].
Okayama teaches that the presence of the adhesive between the base plate and the cooling plate prevents the transfer of heat between the base plate and the cooling plate, which improves the cooling of the substrate [0058].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kawakami, by adding an adhesive as per the teachings of Okayama, between the mounting section and the base plate. One would be motivated to do so for the predictable result of to improve the cooling of the substrate. See MPEP 2143 Motivation A. Furthermore, the presence of the adhesive as per the combined teachings of Kawakami in view of Okayama would result in the adhesive layer bonding the mounting section to a base with the through hole penetrates the adhesive layer and having the sleeve and thus the portion above the base and the adhesive as the sleeve is in the mounting section only of Kawakami Fig. 5.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 2, Kawakami teaches the portion is provided an upper surface of the sleeve member, a side surface of the sleeve member, or both the upper surface and the side surface of the sleeve member (as it is provided within the entire sleeve as shown in Fig. 3-5).  
In regards to Claim 4, Kawakami teaches the portion is provided at the side surface of the sleeve member; and a first space is formed between the portion and a surface of the mounting section facing the portion of the sleeve member, as the portion is inside the sleeve, as shown in Fig. 5.
In regards to Claim 5, Kawakami teaches a second space (arrows for cooling gas in Fig. 11) is formed between a side surface of the sleeve member and a side surface of the through-hole/strut formed in the base, as shown in the embodiment of Fig. 10,11.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kawakami to use the embodiment of Fig. 10, 11, of Kawakami, as an art analogous embodiment. 
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.  See MPEP 2143 Motivation A.
In regards to Claim 6, Kawakami teaches the sleeve member is formed of a ceramic [0042, similar materials to the boss of 28 which is made of ceramics, as broadly recited].  
In regards to Claim 7, Kawakami teaches plasma processing apparatus Fig. 2-5 comprising: a chamber 1; a base 25; a stage Fig. 2-5 disposed in a plasma space in the chamber (as shown in Fig. 2)  comprising: a mounting section (electrostatic chuck 20 and 18 for cooling) on which a substrate (4 member to be processed) is placed, the mounting section being disposed in a plasma space (as shown in Fig. 2, [0030-0031]); a base (base part 25); a through-hole (hole for 29, 22, 26) penetrating the mounting section, the base (as shown in Fig. 5), the through-hole being configured to supply a heat transfer gas [0039]; and a sleeve member 29 provided in the through-hole; wherein on a portion of a surface of the sleeve member, a plurality of fine holes 30 connecting the through-hole with the plasma space are formed, and the portion is positioned at a higher level than the base [0029-0050].  
Kawakami does not expressly teach an adhesive layer bonding the mounting section to a base or that the through hole penetrates the adhesive layer. 
Okayama teaches a stage 1 Fig. 1 comprising a mounting section (electrostatic chuck2) wherein the cooling passages are in 2 (akin to that of Kawakami such that the cooling is part of the mounting section), connected to a base plate/supporting member 4 via an adhesive 3, with backside gas hole through hole 24a that goes through the base plate 4, the mounting section and the adhesive [0029-0059].
Okayama teaches that the presence of the adhesive between the base plate and the cooling plate prevents the transfer of heat between the base plate and the cooling plate, which improves the cooling of the substrate [0058].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kawakami, by adding an adhesive as per the teachings of Okayama, between the mounting section and the base plate. One would be motivated to do so for the predictable result of to improve the cooling of the substrate. See MPEP 2143 Motivation A. Furthermore, the presence of the adhesive as per the combined teachings of Kawakami in view of Okayama would result in the adhesive layer bonding the mounting section to a base with the through hole penetrates the adhesive layer and having the sleeve and thus the portion above the base and the adhesive as the sleeve is in the mounting section only of Kawakami Fig. 5.
The resulting apparatus fulfills the limitations of the claim. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2010/0193130 to Kawakami et al in view of United States Patent Application No. 2007/0283891 to Okayama, as applied to Claim 1, and in further view of United States Patent No. 6581275 to Narendrnath et al.
The teachings of Kawakami in view of Okayama are relied upon as set forth in the above 103 rejection.
In regards to Claim 3, Kawakami does not expressly teach the upper surface of the sleeve member is positioned at a same height of an upper surface of the mounting section, or at a height between a bottom portion of dot-shaped irregularities formed on the upper surface of the mounting section and a top end of the dot-shaped irregularities.  
Narendrnath teaches an electrostatic chuck 110, 115 Fig. 6C, wherein the sleeve 119 surrounds the porous plug/boss 206, 209 such that the sleeve is positioned at a same height of an upper surface of the mounting section (as shown in Fig. 6C, but also teaches it can be above or below the top surface, Col. 5 line 57-Col. 7 line 43).
It would be obvious to one of ordinary skill in the art, to have made the sleeve of Kawakami in view of Okayama flush with the mounting surface, as per the teachings of Narendrnath, as Narendrnath teaches that the sleeve/insert can be flush with the top surface of the upper surface of the mounting section as a known modification of the sleeve. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim, as the sleeve member would be positioned at a same height of an upper surface of the mounting section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2010/0326602 to Bluck et al, the teachings of which provide a sleeve with top holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716